Citation Nr: 1427483	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO. 07-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a low back disability, to include a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to November 1976 and March 1981 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that decision, the RO denied a compensable rating for a low back disability, to include a lumbosacral strain.

The Board notes that the RO granted an increased rating of 10 percent for a low back disability in a June 2007 rating decision, effective August 9, 2004, which is the date of the Veteran's claim. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and therefore still on appeal. Id. Further, the increase granted covers the entire period on appeal, and therefore the issue has been changed to entitlement to an increased rating in excess of 10 percent.

Initially, the Veteran's appeal included the issue of service connection for a right shoulder disorder. Following the Board's August 2013 remand, the RO granted service connection for a right shoulder disorder in a March 2014 rating decision. As this constitutes a full grant of the benefits sought on appeal, the issue of service connection for a right shoulder disorder is no longer before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has consistently indicated he is currently employed, and therefore the issue of TDIU has not been raised.

The Board remanded the issue on appeal for additional development in June 2011 and August 2013. In its June 2011 remand, the Board requested that the Veteran be contacted and asked to authorize for release medical records from the Columbus Pain Center, and that any records so authorized for release should be obtained. The Veteran was contacted in June 2011 and asked to fill out and return the provided Authorization and Consent to Release Information form. However, the Veteran never submitted the new authorization form. As such, VA was not obligated to obtain the records from the Columbus Pain Center, and the remand directive was substantially complied with. The other directives having also been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period prior to June 6, 2006, the Veteran's low back disability was manifested by forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, a combined range of motion of 240 degrees, and no further limitation of motion after repetitive testing due to pain or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, favorable or unfavorable ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes.  No neurological abnormalities were present.

2. For the period from June 6, 2006 forward, the Veteran's low back disability was manifested by forward flexion to 75 degrees with pain at 50 degrees, extension to 25 degrees with pain at 15 degrees, left and right lateral flexion to 30 degrees with pain at 15 degrees, and left and right lateral rotation to 30 degrees with pain at 15 degrees, and total range of motion of the thoracolumbar spine of 220 degrees without pain and 125 with pain; but not by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  No neurological abnormalities were present.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for the period prior to June 6, 2006, for a service-connected low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for a disability rating of 20 percent, but no higher, for the period from June 6, 2006 forward for a service-connected low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2003, prior to the initial unfavorable adjudication in May 2005. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide. The Veteran was then provided with supplemental notice in April 2006, which informed the Veteran how disability rating and effective date are determined. The Veteran's claim was then readjudicated in a June 2007 rating decision. As the Veteran has been provided with the necessary notice, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in December 2004, June 2006, and December 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating in excess of 10 percent for a low back disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under Diagnostic Code 5237 as a lumbosacral strain. Diagnostic Code 5237 is rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula). Under the General Formula, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See 38 C.F.R. § 4.71a, General Formula. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine great than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spam, guarding or localized tenderness not resulting in abnormal gain or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a , Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected low back disability. Based on the medical evidence of record, the Board finds that a rating in excess of 10 percent prior to June 6, 2006 is not warranted. However, the Board also finds, based on the facts in this particular case, that a staged rating of 20 percent, but no higher, for the period from June 6, 2010 forward is warranted. The Board will first address the period prior to June 6, 2006, followed by the period from June 6, 2006 forward.

For the period prior to June 6, 2006, the Board finds no objective evidence that would warrant a rating in excess of 10 percent for the Veteran's service-connected low back disability. The December 2004 VA examiner found the Veteran to have forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, which is a full range of motion. See 38 C.F.R. § 4.71a, Plate V. No further limitation of motion was noted after repetitive testing due to factors such as pain, fatigue, weakness, lack of endurance or incoordination. Ankylosis, IVDS, and nerve involvement were also noted as not being present, with sensory function found to be within normal limits. Finally, no muscle spasms were found, and no notations were made concerning guarding, abnormal gait or spine contours. The Veteran's treatment records from this period reflect consistent complaints of low back pain and stiffness, but do not reflect any further range of motion testing, or any reports of muscle spasms, guarding, or abnormal gait or spinal contours.

The Veteran has reported symptoms such as pain and stiffness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Board finds that the Veteran's statements are outweighed by the objective medical evidence of record during the period at issue. The December 2004 VA examiner found the Veteran to have a full range of motion and specifically found no changes in the Veteran's range of motion after repetitive testing. As there is no medical evidence indicating limitation of flexion to 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour, a 20 percent rating is not warranted under Diagnostic Code 5237. 38 C.F.R. § 4.71a, General Formula, Plate V.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. During his December 2004 VA examination, the Veteran specifically reported that his low back disability does not cause incapacitating episodes of any type or result in any time lost from work. The examiner further noted that upon examination there was no evidence of IVDS. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes having a duration of at least two weeks but less than four weeks is not warranted. 38 C.F.R. § 4.71a , Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Turning to the period from June 6, 2010 forward, the Veteran was provided with VA examinations in June 2006 and December 2013. The June 2006 VA examiner found that the Veteran had forward flexion to 60 degrees with pain at 60 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees and right and left lateral extension to 30 degrees, for a combined range of motion of 200. The examiner also noted that the 60 degree measurement for flexion reflected the Veteran's further limitations due to pain after repetitive testing. The examiner noted no evidence of IVDS or neurological impairment.

The December 2013 VA examiner found the Veteran to have forward flexion to 75 degrees with objective evidence of pain at 50 degrees, extension to 25 degrees with pain at 15 degrees, left and right lateral flexion to 30 degrees with pain at 15 degrees, and left and right lateral rotation to 30 degrees with pain at 15 degrees. The Veteran's combined range of motion was 220 degrees without pain and 125 degrees when considering the points at which there was objective evidence of pain. The examiner noted no further loss of range of motion after repetitive testing. No radiculopathy, sensory impairment, IVDS or ankylosis was noted. The examiner also noted that the Veteran did not report having missed any work due to his back disability. The examiner noted that there were no neurological abnormalities related to the back disability. No other medical evidence concerning the Veteran's range of motion is of record. 

The Veteran has reported symptoms such as pain and stiffness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). These reports are corroborated by the findings of the June 2006 and December 2013 VA examiners, who both found that the Veteran was limited to forward flexion of 60 degrees and 50 degrees, respectively, when taking painful movement into consideration. Thus, the lay and medical evidence of record shows that, when factoring in limitations of motion due to pain, the Veteran has forward flexion of the lumbar spine of greater than 30 degrees but not greater than 60 degrees. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202. 

Therefore, the Board finds that an increased rating of 20 percent, but no higher, from June 6, 2010 forward for a service-connected low back disability is warranted. However, as there was no objective medical evidence of record supporting a 20 percent evaluation prior to the June 6, 2006 VA examination, the Veteran's disability rating should be staged up to 20 percent beginning June 6, 2006. See Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. Both VA examiners specifically found the Veteran did not have forward flexion of less than 30 degrees, even when considering pain, or ankylosis, as required for higher ratings under the General Formula. No other medical evidence is of record indicating that the Veteran has ankylosis or forward flexion of 30 degrees or less. Therefore, a rating in excess of the 20 percent rating assigned herein is not warranted under the General Formula. See 38 C.F.R. § 4.71a , Diagnostic Code 5237, General Formula. 

During his June 2006 VA examination, the Veteran specifically reported that he did not suffer from incapacitating episodes as a result of his low back disability. Both the June 2006 and December 2013 VA examiners found that the Veteran did not have IVDS. Thus, the preponderance of the evidence is against assigning a rating in excess of the 20 percent assigned herein from June 6, 2006 forward based on incapacitating episodes. 38 C.F.R. § 4.71a , Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. Additionally, at no point has the Veteran been treated for neurological impairment due to the back disability, so no separate rating is warranted.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a rating in excess of 10 percent for the period prior to June 6, 2006, for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. However, based on the objective medical evidence of record, a staged, increased rating of 20 percent, but no higher, for the period from June 6, 2006 forward for the Veteran's service-connected low back disability is warranted. See Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied. The Veteran's service-connected low back disability is manifested by limitation of motion, pain on movement, weakness and stiffness, with some functional loss due to pain. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is limitation of motion, weakness, pain on movement, and stiffness, with some functional loss due to pain. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his low back disability has caused marked absence from work or has resulted in any hospitalizations. In fact, during his VA examinations the Veteran has repeatedly denied that his low back disability results in absence from work. Therefore, the Veteran's service-connected low back disability does not result in marked interference with employment or periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent prior to June 6, 2006, for a service-connected low back disability is denied.

Entitlement to an increased rating of 20 percent, but no higher, from June 6, 2006 forward is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


